UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2253


In Re:   CARLOS WOODS,

                Petitioner.




    On Petition for Writ of Mandamus.       (1:07-cr-00127-WDQ-1)


Submitted:   March 8, 2010                   Decided:   March 15, 2010


Before MICHAEL, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carlos Woods, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos      Woods   petitions    for      a    writ     of    mandamus,

alleging that the district court has unduly delayed acting on

his motion for a new trial and new counsel.                    He seeks an order

from this court directing the district court to act.                    Our review

of the district court’s docket sheet reveals that the district

court recently denied Woods’ motion.              Accordingly, because the

district court has acted on the motion, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense   with    oral   argument    because       the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                     2